Exhibit 10.3

PROVIDENT FINANCIAL HOLDINGS, INC.
 
2010 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT


RS No. __


Shares of Restricted Stock are hereby awarded on ___________, ____, by Provident
Financial Holdings, Inc. (the "Company"), to ______________ (the "Grantee"), in
accordance with the following terms and conditions:


1.           Share Award.  The Company hereby awards to the Grantee _________
shares ("Shares") of common stock of the Company ("Common Stock") pursuant to
the Provident Financial Holdings, Inc. 2010 Equity Incentive Plan, as the same
may be amended from time to time (the "Plan"), and upon the terms and conditions
and subject to the restrictions in the Plan and as hereinafter set forth.  A
copy of the Plan, as currently in effect, is incorporated herein by reference
and is attached hereto.


2.           Restrictions on Transfer and Restricted Period.  During the period
(the "Restricted Period") commencing on the date of this Award Agreement and
terminating on ___________, ____, Shares with respect to which the Restricted
Period has not lapsed may not be sold, assigned, transferred, pledged, or
otherwise encumbered by the Grantee except, in the event of the death of the
Grantee, by will or the laws of descent and distribution or pursuant to a
"domestic relations order, " as defined in Section 414(p)(1)(B) the Code, or as
hereinafter provided.  Shares with respect to which the Restricted Period has
lapsed shall sometimes be referred to herein as "Vested."


Provided that the Grantee does not incur a Termination of Service, Shares shall
become Vested in accordance with the following schedule:


Date of Vesting
Number of Shares Vested
   







The Committee referred to in Article IV of the Plan shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
shall lapse with respect to any Shares or to remove any or all of such
restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, changes in
circumstances occurring after the commencement of the Restricted Period, or any
other reason.
 
 
 
 

--------------------------------------------------------------------------------

 


3.           Termination of Service.  Except as provided in Section 8 below, if
the Grantee incurs a Termination of Service for any reason (other than death or
disability), all Shares which are not Vested at the time of such Termination of
Service shall upon such Termination of Service be forfeited to the Company.  If
the Grantee incurs a Termination of Service by reason of death or disability,
all Shares awarded pursuant to this Award Agreement shall become Vested at the
time of such termination, and the Shares shall not thereafter be forfeited.


4.           Certificates for the Shares.  The Company shall issue ____________
[same as number of vesting periods] certificates in respect of the Shares in the
name of the Grantee, as the Shares represented thereby become Vested.


5.           Grantee's Rights.  Subject to all limitations provided in this
Award Agreement, the Grantee, as owner of the Shares during the Restricted
Period, shall have all the rights of a stockholder, except the right to receive
dividends paid on the Shares and the right to vote such Shares.


6.           Expiration of Restricted Period.  Upon the lapse or expiration of
the Restricted Period with respect to a portion of the Shares, the Company shall
deliver to the Grantee (or in the case of a deceased Grantee, to his legal
representative) the certificate in respect of such Shares.  The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in Section 2 above.


7.           Adjustments for Changes in Capitalization of the Company.  In the
event of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Company or in the shares of Common Stock, the number and class
of Shares covered by this Award Agreement shall be appropriately adjusted by the
Committee, whose determination shall be conclusive.  Any shares of Common Stock
or other securities received, as a result of the foregoing, by the Grantee with
respect to Shares subject to the restrictions contained in Section 2 above shall
also be subject to such restrictions.


8.           Effect of Change in Control.  If a tender offer or exchange offer
for shares of the Company (other than such an offer by the Company) is
commenced, or if a Change in Control shall occur, and the Grantee thereafter
incurs a Termination of Service for any reason whatsoever, all previously
unvested Shares shall vest in full upon the happening of such events; provided,
however, that no Shares which have previously been forfeited shall thereafter
become Vested.


9.           Delivery and Registration of Shares of Common Stock.  The Company's
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee's compliance with the terms and provisions of
Article V of the Plan.


10.           Plan and Plan Interpretations as Controlling.  The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the
 
 
 
2

--------------------------------------------------------------------------------

 
 
Plan, which are controlling.  Capitalized terms used herein which are not
defined in this Award Agreement shall have the meaning ascribed to such terms in
the Plan.  All determinations and interpretations made in the discretion of the
Committee shall be binding and conclusive upon the Grantee or his legal
representatives with regard to any question arising hereunder or under the Plan.


11.           Grantee Service.  Nothing in this Award Agreement shall limit the
right of the Company or any of its Affiliates to terminate the Grantee's service
as a director, advisory director, director emeritus, or employee, or otherwise
impose upon the Company or any of its Affiliates any obligation to employ or
accept the services of the Grantee.


12.           Withholding Tax.  Upon the termination of the Restricted Period
with respect to any Shares (or at any such earlier time, if any, that an
election is made by the Grantee under Section 83(b) of the Code, or any
successor thereto), the Company may withhold from any payment or distribution
made under the Plan sufficient Shares to cover any applicable withholding and
employment taxes.  The Company shall have the right to deduct from all dividends
paid with respect to Shares the amount of any taxes which the Company is
required to withhold with respect to such dividend payments.


13.           Amendment.  The Committee may waive any conditions of or rights of
the Company or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee's (or his legal representative's) written consent.


14.           Grantee Acceptance.  The Grantee shall signify his acceptance of
the terms and conditions of this Award Agreement by signing in the space
provided below, by signing the attached stock powers, and by returning a signed
copy hereof and of the attached stock powers to the Company.

 
3 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.


PROVIDENT FINANCIAL HOLDINGS, INC.






By: ____________________________
Its: ____________________________






ACCEPTED:




____________________________________
(Signature)




____________________________________
(Street Address)




____________________________________
(City, State and Zip Code)
 
 
 
4
 

--------------------------------------------------------------------------------